Case 2:19-cr-00149-SPC-NPM Document 110 Filed 08/25/20 Page 1 of 2 PageID 216




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-149-FtM-38NPM

IAN DOUGLAS MCGUIRE

                          REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

       The Defendant, by consent (Doc. 100), appeared before me pursuant to Rule 11

of the Federal Rules of Criminal Procedure and Local Rule 6.01(c)(12) and entered a plea

of guilty to Counts One & Two of the Indictment (Doc. 1).

       A.     Conducting the Plea Hearing by Video Conference

       Pursuant to the Court’s March 29, 2020 and June 29, 2020 Administrative Orders, 1

Case No. 8:20-mc-25, the Defendant, after consultation with counsel, consented on the

record to the plea hearing being conducted by video conference. Moreover, the

Undersigned finds and recommends the plea in this case could not be further delayed

without serious harm to the interests of justice given the parties’ interests in the prompt

adjudication of this matter.

       For the proceeding, I was in the courtroom and the defendant, defense counsel,

the prosecutor and the courtroom deputy appeared by video. Throughout the proceeding,

the Defendant appeared to see and hear everything clearly. Accordingly, I RECOMMEND

the District Court APPROVE the use of video conferencing for the plea hearing.



1 The Administrative Orders implement the Coronavirus Aid, Relief, and Economic
Security Act, H.R. 748 (the CARES Act).
Case 2:19-cr-00149-SPC-NPM Document 110 Filed 08/25/20 Page 2 of 2 PageID 217




       B.     Acceptance of the Plea

       After cautioning and examining the Defendant under oath concerning each of the

subjects mentioned in Rule 11, I determined that the guilty plea was made knowingly,

intelligently and voluntarily, and that the plea is supported by an independent basis in fact

containing each of the essential elements of the offense. I therefore RECOMMEND the

plea of guilty be accepted, the Defendant be adjudged guilty, and sentence be imposed.

       C.     Sentencing by Video Conference

       At this time, the parties are not prepared to consent or otherwise confirm the

absence of any objection to conduct the sentencing by video, or by telephone if video is

not reasonably feasible. The parties were instructed to appropriately inform the district

judge whether the sentencing should be conducted remotely to avoid any delay that may

be occasioned by the national emergency concerning the COVID-19 pandemic.

       D.     Waiver of Objection Period

       The parties waived the fourteen-day objection period to this Report and

Recommendation. (Doc. 100, 101).

       Respectfully RECOMMENDED in Fort Myers, Florida on August 25, 2020.




Copies furnished to:
Presiding District Judge
Counsel of Record




                                             2
